 

Exhibit 10.13(e)

 

 

 

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

           THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into as of the 22nd day of October, 2018,
by and among ATLANTICUS HOLDINGS CORPORATION, a Georgia corporation, as Borrower
(“Borrower”), certain Subsidiaries of Borrower as guarantors (“Guarantors”, and
together with the Borrower, the “Credit Parties” and each, a “Credit Party”),
and DOVE VENTURES, LLC, a Nevada limited liability company, as lender (together
with any successors or assigns thereto, “Lender”).

 

 

W I T N E S S E T H:

 

 

WHEREAS, Credit Parties and Lender are parties to a certain Loan and Security
Agreement dated as of November 26, 2014, as amended by a certain First Amendment
to Loan and Security Agreement dated as of November 23, 2015, by a certain
Second Amendment to Loan and Security Agreement dated as of November 22, 2016
and by a certain Third Amendment to Loan and Security Agreement dated as of
November 22, 2017 and by a certain Fourth Amendment to Loan and Security
Agreement and First Amendment to Pledge Agreement dated as of June 5, 2018 (as
so amended, the “Loan Agreement”), pursuant to which, among other things, Lender
has made two separate term loans to Borrower, each in the principal amount of
Twenty Million Dollars ($20,000,000) (the “Term Loans”); and

 

 

WHEREAS, the Credit Parties request that Lender amend the Loan Agreement as set
forth herein and Lender is willing to grant such request, subject to the terms
and conditions hereof; and

 

NOW, THEREFORE, for and in consideration of the premises, the terms and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.     Defined Terms. Defined terms used herein, as indicated by the initial
capitalization thereof, shall have the same respective meanings ascribed to such
terms in the Loan Agreement unless otherwise specifically defined herein.

 

2.     Amendment to Loan Agreement. Section 1.1 of the Loan Agreement is amended
by amending and restating the definition of “Excluded Stock” in its entirety as
follows:

 

“Excluded Stock” means the Stock of (a) Fortiva Funding III, LLC; (b) Fortiva
Funding IV, LLC; (c) Atlanticus Funding II, LLC; (d) Atlanticus Funding IV, LLC;
(e) CreditLogistics India Private Limited; (f) CCR Reinsurance Ltd.; (g)
Perimeter Funding Corporation; (h) Perimeter Master Note Business Trust; (i)
Atlanticus Services Corporation; (j) FRC Funding Corporation, a Nevada
corporation; (k) Fortiva Retail Credit Master Note Business Trust, a Nevada
business trust; (l) Stock of any Subsidiary not organized or formed under the
laws of the United States or of any State thereof, to the extent such Stock
exceeds 65% of the outstanding voting Stock of such Subsidiary; and (m) any
other Subsidiary which Lender approves in writing as constituting Excluded
Stock.

 

1

--------------------------------------------------------------------------------

 

 

3.     Representations and Warranties; No Default. The Credit Parties hereby
jointly and severally represent and warrant to the Lender as follows:

 

(a)     all of the representations and warranties of the Credit Parties
contained in the Loan Agreement and the other Loan Documents are true and
correct in all material respects (or, to the extent such representation or
warranty is qualified as to materiality, remain true and correct) on and as of
the date hereof as fully as though such representations and warranties had been
made on the date hereof; provided that each reference to the Loan Agreement
therein shall be deemed to be a reference to the Loan Agreement after giving
effect to this Amendment; and

 

(b)     on and as of the date of this Amendment and after giving effect to the
waivers contained herein, no Default or Event of Default has occurred and is
continuing under the Loan Agreement.

 

4.     Guarantor Reaffirmation. Each Guarantor hereby consents to and approves
all of the terms of this Amendment, and further, after giving effect to this
Amendment (a) reaffirms all of its covenants, agreements, indebtedness,
liabilities and obligations under the Loan Agreement and the other Loan
Documents to which it is a party, (b) reaffirms the guaranty by such Guarantor
of the Obligations and the grant of Liens in all of such Guarantor’s interests
in the Collateral owned by it as security for the payment and performance of the
Obligations, (c) agrees that notwithstanding the effectiveness of this Amendment
or the transactions contemplated thereby, all such covenants, agreements,
indebtedness, liabilities, obligations guaranty, grant of Liens and the terms of
the Loan Documents to which it is a party are not impaired or affected in any
manner whatsoever (except to the extent expressly modified or waived pursuant to
this Amendment) and shall continue to be in full force and effect and shall
continue to secure all Obligations, and (d) agrees that the Loan Documents to
which it is a party shall and do remain in full force and effect.

 

5.     Expenses. Borrower agrees to pay, immediately upon demand by Lender, all
costs, expenses, attorneys' fees, and other charges and expenses incurred by
Lender in connection with the negotiation, preparation, execution and delivery
of this Amendment and other instrument, document, agreement or amendment
executed in connection with this Amendment.

 

6.     Defaults Hereunder. The breach of any representation, warranty or
covenant contained herein or in any document executed in connection herewith, or
the failure to observe or comply with any term or agreement contained herein or
in any document executed in conjunction herewith, shall constitute an Event of
Default under the Loan Documents and Lender shall be entitled to exercise all
rights and remedies it may have under the Loan Agreement, any of the other Loan
Documents and applicable law.

 

7.     Conditions Precedent. This Amendment shall not become effective until
executed and delivered by Lender and a duly authorized officer of each Credit
Party.

 

8.     References in Loan Documents. All references in the Loan Agreement and
the other Loan Documents to the Loan Agreement shall hereafter be deemed to be
references to the Loan Agreement as amended hereby and as the same may hereafter
be amended from time to time.

 

 

2

--------------------------------------------------------------------------------

 

 

9.     No Claims, Offset. The Credit Parties hereby represent, warrant,
acknowledge and agree to and with Lender that (a) no Credit Party holds or
claims any right of action, claim, cause of action or damages, either at law or
in equity, against Lender which arises from, may arise from, allegedly arise
from, are based upon or are related in any manner whatsoever to the Loan
Agreement and the Loan Documents or which are based upon acts or omissions of
Lender in connection therewith and (b) the Obligations are absolutely owed to
Lender, without offset, deduction or counterclaim.

 

10.     No Novation. The terms of this Amendment are not intended to and do not
serve to effect a novation as to the Loan Agreement. The parties hereto
expressly do not intend to extinguish any debt or security interest created
pursuant to the Loan Agreement. Instead, it is the express intention of the
parties hereto to affirm the Loan Agreement and the security created thereby.

 

11.     Limitation of Amendment. Except as expressly set forth herein, this
Amendment shall not be deemed to waive, amend or modify any term or condition of
the Loan Agreement or any of the other Loan Documents, each of which is hereby
ratified and reaffirmed, and which shall remain in full force and effect, nor to
serve as a consent to any matter prohibited by the terms and conditions thereof.

 

12.     Loan Document. This Amendment shall constitute a “Loan Document” for all
purposes of the Loan Agreement and the other Loan Documents.

 

13.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one and the same instrument.
Signature pages to this Amendment may be detached from multiple separate
counterparts and attached to the same document and any facsimile copy of any
such executed signature page shall be valid as an original.

 

14.     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties hereto.
Notwithstanding any other language to this Amendment or the Loan Agreement, any
one of the Lenders may at any time assign all or any portion of its rights under
the Loan Agreement, as amended hereby, and the Notes, as replaced and
substituted pursuant to the Loan Agreement, as amended hereby, in accordance
with Section 12.3 of the Loan Agreement.

 

15.     Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

 

16.     Further Assurances. Each Credit Party agrees to take such further action
as Lender shall reasonably request in connection herewith to evidence the
amendments herein contained to the Loan Agreement.

 

17.     Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Nevada.

 

[Signature pages to follow]

 

 

3

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

BORROWER:

ATLANTICUS HOLDINGS CORPORATION

By: /s/William R. McCamey

William R. McCamey

Chief Financial Officer

 

 

GUARANTORS:

ACCESS FINANCING, LLC

By:/s/ Brian Stone

Name: Brian Stone

Title: President

 

CC SERVE CORPORATION

By:/s/ Mitch Saunders

Name: Mitch Saunders

Title: Treasurer

 

CIAC CORPORATION

By: /s/Rosalind T. Drakeford

Name: Rosalind T. Drakeford

Title: Secretary

 

MOBILE TECH INVESTMENTS, LLC

By:/s/ Brian Stone

Name: Brian Stone

Title: President

 

WILTON ACQUISITIONS, LLC

By:/s/ Jeffrey A. Howard

Name: Jeffrey A. Howard

Title: Manager

 

LENDER:

DOVE VENTURES, LLC, as Lender

By: Bravo Two Company, Inc., its Manager

By:/s/ Joshua C. Miller

       Joshua C. Miller

Assistant Secretary

 

 

 